Watchorn Oil Company, the employer, and its insurance carrier, hereinafter referred to as petitioners, petition this court for a review of an award of the State Industrial Commission in favor of H. Pendergrass, an injured employee, hereinafter referred to as respondent.
No issue concerning the respondent's right to receive compensation is raised, the contentions made going only to the interpretation and application of the law to the admitted facts.
The respondent was paid compensation for a temporary total disability for a period of time, and the commission then had a hearing to determine the respondent's status and to award compensation accordingly. It was found that the healing period was completed and that the respondent was suffering a 20 per cent. permanent partial disability due to the injuries to his back and hip, which injuries are classified and compensated for under the "other cases" clause of section 13356, O. S. 1931.
The commission fixed and determined the amount of the award, or the period over which it was run, according to the provisions of section 2, chapter 29, S. L. 1933; that is to say, they awarded him 20 per cent. of total permanent disability or 100 weeks' compensation, instead of determining the loss in his wage-earning capacity and awarding according to section 13356, supra.
This case is controlled by our opinion in No. 25521, Riverland Oil Co. v. Williams, 176 Okla. 448, 56 P.2d 1167, and it is unnecessary for us to set out herein the reasoning which we gave in that case. The award of the commission in this case is vacated and the matter is remanded to the Industrial Commission to award compensation to the respondent herein in keeping with the rule which we laid down in the above case.
McNEILL, C. J., OSBORN, V. C. J., and *Page 22 
RILEY, WELCH, CORN, and GIBSON, JJ., concur. BUSBY and PHELPS, JJ., absent.